DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2 and 40 are withdrawn.
Claims 3-13, 15-38, 41-51, 54-90, 92-94, and 96-125 are canceled.
Claims 1, 14, 39, 52-53, 91, 95, and 126-127 are under examination.

Priority
Applicant’s Arguments: The Office has asserted that the present claims are not entitled to the benefit of the filing date of International Patent Application No. PCT/US2017/027768 (“the ’768 Application”). The Office asserts that the specification of the ‘768 Application fails to provide adequate written description or enablement of the subject matter of the present claims. Office Action, page 3. Applicant respectfully disagrees.
Contrary to the Office’s conclusion, and as is discussed further below with respect to the written description and enablement rejections, the subject matter of the present claims is described in the ’768 Application. Accordingly, the present claims are entitled to the benefit of the earlier filing date of the 768 Application. Applicant also notes that the present application claims the benefit of the filing date of U.S. Provisional Application No. 62/3823,297 (“the '297 Application”), and respectfully submits that the present application is also entitled to the priority date of the ’297 Application.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered; however, since all claims under examination still fail the written description requirement as discussed infra, said claims can only receive the U.S. effective filing date of 10/11/2018 for the reasons of record and here.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is being considered by the examiner.  Any strikethrough is owed to lack of date.

Objections Withdrawn
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments. 

The objection to the specification for use of the terms CAMPATH (Pg. 25), BEXXAR (25), and MASSARRAY (63) is withdrawn in view of Applicant’s amendments. 

Claim Objections
The objection to claim 39 is withdrawn in view of Applicant’s amendments.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 14, 39, 52-53, 91, 95, 99, and 124-127 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 1, 14, 39, 52-53, 91, 95, 99, and 124-127 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments and arguments.

The rejection of claims 1, 14, 39, 52-53, 91, 95, 99, and 124-127 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 101
The rejection of claims 39, 52-53, 91, and 127 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of Applicant’s amendments. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 14, 39, 52-53, 91, 95, and 126-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s Arguments: Applicant respectfully traverses this rejection as applied to the present claims.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[S]ufficient description of a genus...requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” /d. at 1350. A “representative number of species” means that the species which are adequately described are representative of the entire genus. M.P.E.P. § 2163. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. /d. Applicant has plainly met this standard.
With respect to the Office’s statement that “only a single species of each marker above is taught to represent the genera of each claim,” Applicant notes that the present claims have been amended to specify that the patient is a human patient, and that the sample is a tumor sample, which corresponds to the patient species and samples in which the mRNA expression level of the recited genes was determined in the Examples. Naturally, the mRNAs for the recited genes present in the samples as recited in the present claims would only include human versions of the genes that are present in tumor samples. Moreover, the specification teaches that the nucleic acid and amino acid sequences provided in the definitions for the recited genes are merely exemplary. Based on the teachings of the specification and the structural information included in the provided exemplary sequences, a person of ordinary skill in the art could readily “visualize or recognize” whether an mRNA present in a human tumor sample corresponded to a gene as recited in the present claims. Further, the Office has provided no evidence in support of its assertion that “[t]hese single species would be the only ones present in the Fluidigm and NanoString panels used by Applicant.” Therefore, the present specification provides a sufficient description of the genes recited in the claims, and this basis for the rejection should also be withdrawn. In view of the above, withdrawal of this written description rejection is respectfully requested. 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant states they have met the written description standard for the biomarkers.  Yet, even though they must be human now, there is no disclosure of any additional species to represent the genera other than the ones discussed previously, one for each genus of marker stated by name in the claims.  Thus, there is still no description of any truncate or splice variant of the same, and any allelic variant thereof which are encompassed clearly by the definitions of each marker.  Thus, Applicant still attempts to represent these genera with one species each.  For the reasons of record, this not sufficient description and the rejection stands.  Applicant has not provided representative species since only one is disclosed per genus and they have not identified a common structure among each genus even though they argue this could have been done above.  Thus, their arguments cannot be found persuasive.
Furthermore, one of skill cannot visualize if a related molecule is a member of the genera recited in the claims since they must be functional members of the genera.  Yet, Applicant provides no additional functional members.  Thus, Applicant is essentially arguing if a genus is known in the art, which they do not support with evidence, then the method of using them is described.  It is not as not all will function as previously discussed.  Thus, this argument is also not found persuasive. 
The examiner asserted that only one species is present in the panels because Applicant describes only one species for each genus above in their disclosure.  Thus, Applicant has stated there is only one.  The office bears no burden to describe the invention.  Applicant must do this and, as they have currently done it, failed to show the disclosure or any panel comprises more than the single species taught.
This rejection therefore stands.

Claim Rejections - 35 USC § 103
Claims 1, 14, 39, 52-53, 91, 95, and 126-127 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuznar (http://www.onclinve.com/conference-coverage/gu-2015/adding-anti-pdl1-antibody-to-bevacizumab-induces-responses-in-mrcc, published 03/2015, on IDS), in view of Mule (US2013/0034540, published 02/07/2013), Kalinski (US2014/0255341, published 09/11/2014), Galon (US2015/0218650, published 08/06/2015), and Belldegrun (US2002/0058041, published 05/16/2002).
Applicant’s Arguments:  The Office has rejected claims 1, 14, 39, 52, 53, 91, 95, 99, and 124-127 as being obvious over Kuznar in view of Mule, Kalinski, Galon, and Belldegrun, stating: Kuznar teaches. ..[that atezolizumab] in combination with bevacizumab is being [investigated] in a phase II study in patients with previously untreated advanced or mRCC...Increase in CD8+ cell infiltration was greatly enhanced with the combination therapy...Increased expression of chemokines in tumors was seen including in CXCL10, which is an immune cell chemoattractant, with the combination therapy, which suggest that the two agents together can enhance the antitumor response... Thus, it would have been obvious to one of ordinary skill in this art that they could detect the efficacy of the bevacizumab/atezolizumab combination therapy with patients with mRCC by detecting tumor CXCL10 expression wherein an increase thereof from pretreatment level indicates the therapy is functioning... Kuznar does not teach use of CXCL9, CXCL11 or CXCL13 to measure the functionality of an immunotherapy like the combination therapy above, nor do they teach mRNA expression analysis specifically. Office Action, pages 19-20. However, the Office further states: Mule teaches a method of monitoring an immunotherapy in a subject who has a tumor...comprising obtaining cells from the tumor, determining first gene expression levels of one or more of CXCLY, CXCL10, CXCL11, and CXCL13 in the tumor cells, administering one or more doses of an immunotherapy to the subject and determining second gene expression levels of the same genes in the tumor cells, comparing the first and second gene expression levels, wherein second gene expression levels that are higher than then first gene expression levels indicate the treatment is effective... Their invention is based on the discovery of gene signatures that predict the presence of infiltrating immune cells... Cancer evaluated by their methods include those that are particularly immunogenic like renal cell cancer (0047)...Chemokines like those above are evaluated in the method because of their potent biologic attraction of immune cells...
Indeed, Kalinski teaches that IP10 (which is CXCL10), CXCL9, and CXCL11 all bind to the same chemokine receptor expressed on effector type immune cells such as CTLs which promote tumor rejection...CTLs are CD8+ cells and so one of ordinary skill in this art would find it reasonable to use the method of Mule to track the functionality of the combination therapy of Kuznar since said therapy causes CD8+ cell infiltration and an increase in CXCL10 expression, which is part of the gene set of Mule evaluated. It is therefore obvious to use all the markers of the method of Mule to evaluate increase in anti-tumor immune response after administration of the combination therapy supra in mRCC patients...
Further support for this is found in Galon who teaches that genes representative of the adaptive immune response are selected from the family of chemokines including CXCL13, CXCL9, CXCL10, and CXCL11...Thus, all four markers above are taught in the art for the same purpose, to represent presence of an adaptive immune response which can include CTLs such as those that infiltrate the tumor of mRCC patients after administration of the combination therapy above and all are taught to evaluate immunotherapy effectiveness...It is further obvious to use as many markers as possible to identify increase immune response. Galon states that the use of more genes than one or two provides advantages such as if the assessment of the expression level of one gene is erroneous, the overall result is compensated by the other genes of the same type...As noted above, Mule uses their method on immune checkpoint inhibitor immunotherapies and so it is obvious to use their method on another such immunotherapy containing regimen such as any with atezolizumab such as the combination therapy supra...Based on the references above, one of ordinary skill in this art would enjoy a reasonable and actually very high expectation of success in arriving at and carrying out the obvious methods discussed supra in humans (taught by Mule and Kuznar as subjects) said methods reading on the claims above. Office Action, pages 20-24. Finally, the Office recognizes that “none of the authors above teaches administration of additional therapy to a patient with mRCC, but the Office has cited Belldegrun as providing such a teaching. /d. at page 24. Applicant respectfully traverses this rejection as applied to the present claims.
Present independent claim 1 is directed to a method of treating a human patient with previously untreated advanced renal cell carcinoma (RCC) or previously untreated metastatic RCC with an anti- cancer therapy comprising bevacizumab and atezolizumab, in which the mRNA expression level of one or more of the following sets of genes: CD8A, CD8B, EOMES, GZMA, GZMB, IFNG, and PRF1; or CXCL9, CXCL10, CXCL11, and CXCL13; or GZMB, KLRK1, and SLAMF7 has been determined to be increased in a tumor sample obtained from the patient compared to reference levels, wherein the tumor sample was obtained at a time point following an initial administration of the anti-cancer therapy, the method including administering the anti-cancer therapy to the patient.
Present independent claim 39 is directed to a method of treating a human patient with previously untreated advanced RCC or previously untreated metastatic RCC with an anti-cancer therapy comprising bevacizumab and atezolizumab that includes: (a) determining, in a tumor sample obtained from the patient at a time point following administration of the anti-cancer therapy, the mRNA expression level of one or more of the following sets of genes: CD8A, CD8B, EOMES, GZMA, GZMB, IFNG, and PRF1; or CXCL9, CXCL10, CXCL11, and CXCL13; or GZMB, KLRK1, and SLAMF7; (b) comparing the expression levels of the genes in the tumor sample with reference levels, wherein the mRNA expression level of one or more of the sets of genes in the tumor sample is increased compared to the reference levels, indicating that the patient is responding to the anti-cancer therapy; and (c) administering the anti-cancer therapy to the patient having the mRNA expression level of the one or more sets of genes that is increased relative to the reference levels.
The present invention is based, at least in part, on the discovery that the mRNA expression level of the gene signatures recited in the present claims are unexpectedly useful as pharmacodynamic (PD) biomarkers for response to a combination therapy that includes bevacizumab and atezolizumab.
For example, and as is described in Example 2, patients with previously untreated advanced or metastatic RCC received a single dose of bevacizumab on cycle 1, day 1 (C1D1), followed by combined administration of the anti-PD-L1 antibody atezolizumab in combination with bevacizumab (“atezolizumab+bevacizumab”) every three weeks beginning on cycle 2, day 1 (C2D1). Further, Example 2 describes that the expression level of the signatures recited in the claims were dramatically and unexpectedly increased upon administration of atezolizumab in combination with bevacizumab. For example, the expression level of the elected Th1 chemokine signature that includes CXCL9, CXCL10, CXCL11, and CXCL13 was increased up to about 250-fold at the atezolizumab+bevacizumab time point compared to pre-treatment levels, and also substantially increased compared to the bevacizumab-alone time point. Specification as filed, e.g., at page 117, lines 8-16. These results demonstrate that the recited signatures are advantageous as PD biomarkers for atezolizumab+bevacizumab therapy in the context of previously untreated advanced or metastatic RCC.
The Office has cited Kuznar as disclosing increased CD8+ T cell infiltration and elevated expression of CXCL10 in tumors following administration of atezolizumab+bevacizumab. However, the Office has acknowledged that Kuznar does not teach detection of the other elected species of the Th1 chemokine signature or other genes recited in the claims. None of the other cited publications, i.e., Mule, Kalinski, Galon, or Belldegrun, teaches or suggests using the signatures recited in the present claims as PD biomarkers for the combination of atezolizumab+bevacizumab.
Although Mule has been cited as teaching using CXCL9, CXCL10, CXCL11, and CXCL13 as biomarkers for monitoring immunotherapy response, Applicant notes that Mule’s experimental data were from a completely different cancer type (i.e., colorectal cancer; see Example 1 of Mule) compared to RCC as recited in the present claims. Moreover, the patients in Mule’s study do not appear to have been dosed with any immunotherapy, much less the combination of atezolizumab+bevacizumab. Instead, the only treatments mentioned in Mule’s experimental Examples are surgery, or surgery plus chemotherapy with or without radiation (see Table 2 of Mule). Further, Mule teaches that its molecular signatures identify the presence of ectopic lymph node structures and were independent of the patient’s treatment (see Mule, { [0087]), so a person of ordinary skill in the art would not consider the expression of Mule’s signatures as suitable for monitoring response to any treatment. Therefore, Mule fails to teach or suggest the presently claimed methods with any reasonable expectation of success.
Additionally, the Office takes the position in the enablement rejection at page 16 of the Office Action that biomarkers for cancer must be experimentally shown to function in the context of the specimens in which they are used. In short, no one of ordinary skill in this art assumes any protein or nucleotide is a functional biomarker. They need experimental support. Given that Mule fails to demonstrate that its markers are associated with response to any treatment, much less treatment with atezolizumab+bevacizumab in the context of advanced or metastatic RCC, Applicant respectfully submits that applying the same logic to the obviousness rejection supports a conclusion that Mule fails to provide a reasonable expectation of success in practicing the claimed methods.
Kalinski fails to remedy the deficiencies of the combination of Kuznar and Mule. Kalinski also fails to teach or suggest using the signatures recited in the present claims as PD biomarkers of response for the combination of atezolizumab and bevacizumab. Instead, Kalinski is focused on treatments with Toll-like receptor (TLR) agonists in combination with prostaglandin antagonists and/or type 1 interferons (abstract).
Galon fails to add what is lacking in Kuznar, Mule, and Kalinski. Galon also fails to teach or suggest using the signatures recited in the present claims as PD biomarkers of response to the combination of atezolizumab and bevacizumab. Further, Galon’s experimental data also do not relate to previously untreated advanced or metastatic RCC, but instead relate to CRC or lung cancer. Therefore, based on Galon, a person of ordinary skill in the art could not have practiced the claimed methods with any reasonable expectation of success.
Belldegrun does not add what is lacking in the combination of Kuznar, Mule, Kalinski, and Galon. Belldegrun has been cited as teaching administering an additional therapy to a RCC patient. However, Belldegrun fails to teach or suggest that the signatures recited in the present claims could be used as PD biomarkers of response to atezolizumab+bevacizumab.
Finally, the Office asserts that “all four markers above are taught in the art for the same purpose, to represent presence of an adaptive immune response which can include [cytotoxic T lymphocytes (CTLs}] such as those that infiltrate the tumor of mMRCC patients after administration of the combination therapy above.” Office Action, pages 22-23. However, it is known that the expression level of genes included in the elected Thi chemokine signature genes is not always correlated with increased T cell infiltration. Therefore, a person of ordinary skill in the art would not consider these genes to represent mere proxies for the presence of tumor immune response or T cell infiltration.
In support of this assertion, Applicant provides herewith a copy of Mauldin et al. (Cancer Immunol. Immunother. 65;1189-1199, 2016; “Mauldin”), which describes the results of experiments to “[test] the hypothesis that intratumoral administration of [interferon gamma (IFNy)] will induce [CXCL9, CXCL10, and CXCL11] and will induce T cell recruitment and anti-tumor immune signatures in melanoma metastases.” Mauldin, abstract. Mauldin teaches that “IFNy increased production of chemokines CXCL10, CXCL11, and CCL5 in patient tumors.” /d. However, Mauldin teaches that despite the induction of CXCL10 and CXCL11, “the addition of IFNy [failed to promote] immune cell infiltration or induced anti-tumor immune gene signatures.” /d. Therefore, a person of ordinary skill in the art would consider that the Th1 chemokine signature genes recited in the claims are not necessarily “representative of the adaptive immune response.” Thus, it would not have been obvious to combine all of these markers “into the same method for evaluating presence of an adaptive immune response in the tumor” (Office Action, page 23), as asserted by the Office. 
Additionally, and as is described above, the specification as filed demonstrates that the expression levels of the gene signatures as recited in the present claims were significantly upregulated in tumor samples of previously untreated advanced or metastatic RCC patients following treatment with the combination of atezolizumab+bevacizumab. For example, Example 2 shows that the expression level of the elected Th1 chemokine signature was increased up to about 250-fold at the atezolizumab+bevacizumab time point compared to pre-treatment levels, and also substantially increased compared to the bevacizumab-alone time point. Specification as filed, e.g., at page 117, lines 8-16. This unexpectedly high expression level makes the recited signatures advantageous as PD biomarkers for this combination therapy in the context of previously untreated advanced or metastatic RCC. However, and as is described above, based on the combination of cited publications, a person of ordinary skill in the art would have had no reasonable expectation that the recited signatures would be upregulated following administration of atezolizumab+bevacizumab. Thus, a person of ordinary skill in the art certainly could not have predicted the unexpected degree of upregulation for the recited gene signatures demonstrated by the present applications. These results are therefore strong indicia of non-obviousness of the claimed methods and compel withdrawal of this rejection. 
In view of the above, the present claims are non-obvious over the combination of references cited by the Office, and reconsideration and withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant first states that the elected panel of biomarkers is unexpectedly useful in measuring response to the recited combination therapy.  The alleged unexpectedness is baseless in view of the prior art which makes clear that it was known before the filing of the instant application that the markers recited could identify increase in adaptive immune response and immunotherapy functionality and that the combotherapy recited causes such a response as CTL tumor infiltration.  Thus, Applicant’s results are nothing but expected.  The fold changes seen by Applicant are simply latent properties of the obvious method.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Thus, this argument is not persuasive.  It is noted that the increase directionality is expected. See the work of Mule previously discussed, for example.  The degree of upregulation, to be known, requires a method actually be performed.  Such would be in an anticipatory reference.  This rejection is based on obviousness, which does not require the method has been done.  Therefore, since obviousness does not require the method having been done in the prior art, it also does not require knowledge of the exact results thereof.  Applicant’s argument over the fold increases are not persuasive for this reason also.  With respect to BEV alone, this is not the closest prior art and is of no moment here.   The combotherapy of instant claim is already known. See the previous rejection.
Pharmacodynamic markers would include those that indicate therapy success.  That is exactly what the obvious method contains.  Thus, the combination of references certainly renders obvious use of all four markers for identifying therapy success with the combotherapy recited.  Applicant is arguing semantics with respect to the biomarkers.  Furthermore, one of ordinary skill in this art knows the mechanism of action of the drugs of the combotherapy including atezolizumab which was previously discussed and so they know that markers of adaptive immune responses logically measure efficacy of a combotherapy with such an immune checkpoint inhibitor.  Said another way, no one reference needs to blatantly stated that said combotherapy can be monitored with the four biomarkers.  Rather, one of ordinary skill in this art can see that from a combination of references as here.
With respect to Applicant’s attack on Mule, this is attack of a reference individually and ignores the other references and so it is not persuasive.  Also, cancer type is of no moment when the markers measured are based on immune cells, not cancer cells.  Thus, Mule’s teachings are valid with respect to the obvious method.  Their invention is based on the discovery of gene signatures that predict the presence of infiltrating immune cells (0005), as previously stated.  For this reason also, there is no need that an immunotherapy be used by them in their experiments.  The reference is enabling since it is the immune cell infiltration that is key, not which drug stimulates them to arrive.  Thus, Mule provides a valid method for detection of such infiltration and thus immunotherapy success based on such infiltration and provides a reasonable expectation of success to the reader.
  Applicant then attacks Kalinski individually.  See above for why this is not a valid argument against an obviousness rejection based on multiple references.  See above also for why one of skill does not need the obvious method spelled out for them in a single reference.  The same rebuttal is given for Applicant’s arguments over Galon and Belldegrun.
Mauldin is post-filing based on the earliest date sought by Applicant and so their data, valid or not, would not sway one of ordinary skill in this art from the obviousness found in the prior art of record.  Furthermore, Applicant argued that a different cancer will not validate findings on RCC.  Mauldin discusses melanoma and so Applicant cannot believe both melanoma finding would teach away from the invention in RCC and that they would not.  Thus, Applicant discredits both their arguments.  Lastly, a single reference showing two markers of the four do not always indicate immune cell infiltrate into a tumor does not outweigh the evidence in the prior art of record, in which multiple references provide reason to believe the obvious method will work.  See the original rejection.  Said another way, Applicant is applying an incorrect legal standard, requiring absolute guarantee of success.  This is not needed before a finding of obviousness and so Applicant’s arguments are off-point.
Taken all together, this rejection stands.

Claim Rejections - 35 USC § 101
Claims 1, 14, and 126 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Applicant’s Arguments: The Office has rejected claims 1, 14, 39, 52, 53, 91, 99, and 124-127 as being directed to patent- ineligible subject matter, stating: This judicial exception is not integrated into a practical application because such would require that the claims contain elements that prevent monopoly of said exception. However, claim 1 requires measure of the markers above after administration of the therapy in a sample from the patient. This treatment step is extrasolutionary as it must be done in all applications of the correlation above since response to said therapy is what is to be determined therewith. The steps of determining and comparing are also required by all applications of the natural correlation. Office Action, page 25. Applicant respectfully traverses this rejection as applied to the present claims. 
Without assenting to this rejection, and solely to expedite prosecution, Applicant has amended independent claims 1 and 39 to require administering to the patient an anti-cancer therapy comprising atezolizumab and bevacizumab. Therefore, claims 1 and 39 are clearly directed to patent-eligible subject matter under the Federal Circuit case Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals International Limited, Appeal Nos. 2016-2707, 2016-2708 (Fed. Cir. 2018), and confirmed as such by the Office’s memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West- Ward Pharmaceuticals (June 7, 2018). The remaining rejected claims are included in the rejection due to their dependency from claim 1 or 39. Withdrawal of this rejection is respectfully requested. 
Examiner’s Response to Traversal:  Applicant’s arguments have again been carefully considered but are not found persuasive.
The claims rejected above do recite administering the anti-cancer therapy.  However, this administration can be the first administration, which is required for use of the correlation.  Thus, it is still extrasolutionary.  Furthermore, the amendments to claim 1 do not remove a natural correlation as it is clear that the claims above still recite the correlation between increase in marker level and responsiveness to the combotherapy.  The claims as amended still make clear that the therapy causes the increase in marker level.  
Thus, for the claims above, this rejection must stand.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642